EXHIBIT 10(lvi)

ANADARKO PETROLEUM CORPORATION

BENEFITS TRUST AGREEMENT

(AS AMENDED AND RESTATED

EFFECTIVE AS OF NOVEMBER 5, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE ARTICLE 1    5 ESTABLISHMENT AND COMPANY CONTRIBUTIONS    5
            1.1   Establishment    5             1.2   Trust Irrevocable    5
            1.3   Status of the Trust    5             1.4   Company
Contributions    5             1.5   Trustee’s Acceptance    5             1.6  
Trust Agreement Given Precedence Over Any Plan Document    6 ARTICLE 2    6
DEFINITIONS    6             2.1   Affiliated Entity    6             2.2  
Beneficiary    6             2.3   Board    6             2.4   Change of
Control    6             2.5   Code    6             2.6   Company    6
            2.7   Current Aggregate Accrued Obligations    6             2.8  
Current Year Obligations    6             2.9   Effective Date    6
            2.10   ERISA    6             2.11   Insolvency or Insolvent    6
            2.12   Investment Manager    7             2.13   Participant    7
            2.14   Payment and Obligation Schedule    7             2.15   Trust
   7             2.16   Trust Agreement    7             2.17   Trust Fund    7
            2.18   Trustee    7 ARTICLE 3    7 PAYMENTS TO PARTICIPANTS AND
THEIR BENEFICIARIES    7             3.1   Payment and Obligation Schedule    7
            3.2   Company Determination of Benefits    8             3.3  
Payment of Benefits by the Company    8 ARTICLE 4    8 PAYMENTS TO COMPANY    8
            4.1   Reversions to Company    8             4.2   Restrictions on
Reversion    9 ARTICLE 5    9 MANAGEMENT OF THE TRUST FUND    9

 

i



--------------------------------------------------------------------------------

            5.1    The Trust Fund    9             5.2    Investment in Company
Securities in the Trust Fund    9             5.3    Investment Substitution   
10             5.4    Accounting    10             5.5    Trustee’s General
Powers Rights and Duties    11             5.6    Common Fund    13
            5.7    Compensation and Expenses    13             5.8    Insurance
   13             5.9    Trustee Only Responsible for Assets Received    14
            5.10    Carrying on a Business    14             5.11    Proof of
Trustee’s Authority    14             5.12    Maintenance of Trust’s Records   
14             5.13    Trustee’s Accounting Reports to Company    14 ARTICLE 6
   14 INVESTMENT FUNDS AND INVESTMENT MANAGERS    14             6.1   
Investment Funds    14             6.2    Investment Managers    15 ARTICLE 7   
16 ADMINISTRATION OF THE TRUST    16             7.1    Directions    16
            7.2    Expenses of Administration    16             7.3   
Accumulation Trust    16             7.4    Investment of Trust Fund    17
            7.5    Legal Ownership    17             7.6    Denial of Claim   
17             7.7    Arbitration    19             7.8    Missing Persons    19
ARTICLE 8    19 TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY
WHEN COMPANY IS INSOLVENT    19             8.1    Insolvency    19
            8.2    Claims of General Creditors    20             8.3   
Resumption of Payments to Participants    21 ARTICLE 9    21 RESIGNATION OR
REMOVAL OF TRUSTEE    21             9.1    Resignation or Removal of Trustee   
21             9.2    Successor Trustee    21             9.3    Duties of
Predecessor Trustee and Successor Trustee    21 ARTICLE 10    22 EFFECT OF
CHANGE OF CONTROL    22             10.1    Potential Change of Control    22
            10.2    Change of Control    22

 

ii



--------------------------------------------------------------------------------

            10.3    Funding Upon a Change of Control    23             10.4   
Elimination of Investment Restrictions and Changes to Article 6 Upon a Change of
Control    23             10.5    Amendment of Trust Agreement Without Consent
of Participants    24             10.6    Amendment of Trust Agreement With
Consent of Participants    24             10.7    Additional Participants    24
            10.8    Notification of Potential Change of Control or a Change of
Control    24 ARTICLE 11    25 AMENDMENT OR TERMINATION    25             11.1
   Amendment    25             11.2    Termination    25             11.3   
Duration    26             11.4    Distribution upon Termination    26
            11.5    Consolidation or Merger of the Company    26 ARTICLE 12   
26 LIABILITY AND INDEMNIFICATION    26             12.1    Liabilities Mutually
Exclusive    26             12.2    Indemnification    26             12.3   
Trustee’s Actions Conclusive    27 ARTICLE 13    27 MISCELLANEOUS    27
            13.1    Severability    27             13.2    Nonalienation    27
            13.3    Governing Law    27             13.4    Evidence    27
            13.5    Notice and Waiver of Notice    27             13.6   
Counterparts    28             13.7    Gender and Number    28             13.8
   Scope of this Agreement    28             13.9    Statutory References    28
            13.10    Merger of Trustee    28             13.11    Construction
   28             13.12    Situs    28             13.13    Trust Not an
Employment Contract with Participants    28             13.14    Spendthrift
Provisions    29

 

iii



--------------------------------------------------------------------------------

ANADARKO PETROLEUM CORPORATION

BENEFITS TRUST AGREEMENT

THIS BENEFITS TRUST AGREEMENT (“Agreement”) was originally entered into on the
15th day of May of 1995, by and between Anadarko Petroleum Corporation, a
Delaware corporation (the “Company”) and Wachovia Bank of North Carolina, N.A.,
currently Wachovia Bank, National Association, (the “Trustee”), as the “Anadarko
Petroleum Corporation Executives and Directors Benefits Trust Agreement”, and is
now hereby amended, restated and renamed as the “Anadarko Petroleum Corporation
Benefits Trust Agreement”, effective as of November 5, 2008 (the “Effective
Date”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the nonqualified deferred compensation plans,
employment agreements and other arrangements listed in Appendix A to this
Agreement and may hereafter adopt, amend and add to Appendix A any additional
nonqualified deferred compensation plans, employment agreements or other
arrangements that are intended to provide certain benefits to (i) a select group
of management or highly compensated employees for purposes of certain exemptions
provided under Title I of ERISA (as herein defined) and (ii) directors of the
Board (as herein defined) (collectively, the “Plans”, individually a “Plan”);
and

WHEREAS, the Company has incurred or expects to incur liability under the terms
of the Plans with respect to the individuals and/or their Beneficiaries (as
herein defined) who are Participants (as herein defined) in such Plans
(including individuals who are no longer employed with the Company but who
continue to have a right to receive benefits under a Plan); and

WHEREAS, the Company desires to continue to be the grantor of the Trust (as
herein defined) and to contribute assets to the Trust that shall be held
therein, subject to the claims of the Company’s creditors in the event of the
Company’s Insolvency (as herein defined) until paid to Participants in such
manner and at such times as specified in the Plans; and

WHEREAS, it is the intention of the parties that the Trust shall not affect the
status of the Plans as unfunded plans maintained to provide nonqualified
deferred compensation for (i) a select group of management or highly compensated
employees for purposes of Title I of ERISA and (ii) directors of the Board; and

WHEREAS, the Company has agreed to take steps to assure that the future payment
of all amounts due under the Plans will not be improperly withheld in the event
that a Change of Control (as herein defined) of the Company should occur; and

WHEREAS, for purposes of assuring that such payments will not be improperly
withheld, the Company desires to deposit with the Trustee, subject to the claims
of the Company’s existing or future general creditors in the event of
Insolvency, cash and other property contributions for the payment of the fees
and expenses of the Trust and benefits due under the Plans;

 

4



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties do hereby amend and restate the Agreement under the
form of this document, without a gap or lapse in the continuation of the Trust,
as follows:

ARTICLE 1

ESTABLISHMENT AND COMPANY CONTRIBUTIONS

1.1 Establishment. The Company has deposited, and may make additional deposits,
with the Trustee in Trust such cash or other property as it deems appropriate,
which shall be held, administered and disposed of by the Trustee as provided in
this Agreement.

1.2 Trust Irrevocable. The Trust shall be irrevocable and shall be held for the
exclusive purpose of providing benefits under a Plan to Participants and
defraying the Trust’s expenses in accordance with the provisions of this Trust
Agreement. No part of the income or corpus of the Trust Fund shall be
recoverable by the Company, except as provided in Section 4.1.

1.3 Status of the Trust. The Trust is intended to be a grantor trust under
Sections 671-677 of the Code, and the Company, as grantor, shall be the “owner”
within the meaning of those provisions. The Company shall file its federal
income tax returns in a manner consistent with those provisions of the Code. The
Trust Agreement shall also be construed in a manner consistent with such
provisions. The principal of the Trust, and any earnings thereon, shall continue
to be assets of the Company but held separate and apart from other funds of the
Company and shall be used exclusively as herein set forth. Participants shall
have no preferred claim on, or any beneficial ownership interest in, the Trust.
Any rights created under any Plan and this Agreement shall be mere unsecured
contractual rights of Participants against the Company. The Trust will be
subject to the claims of the Company’s general creditors under federal and state
law in the event of Insolvency. All interest and other income earned on the
investment of the Trust Fund shall be the property of, and taxable to, the
Company. All taxes on or with respect to the Trust shall be payable by the
Company from separate funds and shall not be a charge against the Trust.

1.4 Company Contributions. From time to time in its discretion, the Company
shall contribute cash or other property as deemed appropriate by the Company to
the Trust to be held, administered and disposed of by the Trustee as provided in
this Agreement. Except as specifically provided in this Agreement, neither the
Trustee nor any Participant shall have any right to compel the Company to make
contributions to the Trust. Once contributed to the Trust, the assets shall
immediately become subject to the terms and provisions of this Agreement.

1.5 Trustee’s Acceptance. The Trustee accepts its duties and obligations as
Trustee hereunder, agrees to accept delivery of cash and other property
delivered to it by the Company pursuant to this Agreement, and agrees to hold
such cash and other property and any

 

5



--------------------------------------------------------------------------------

proceeds from the investment of such assets to the extent not returned or paid
by the Trust to the Company pursuant to Article 4 in Trust, in accordance with
the terms and conditions of this Agreement.

1.6 Trust Agreement Given Precedence Over Any Plan Document. In the event of a
conflict between the terms and provisions of the Trust Agreement and those of
any Plan document, the Trust Agreement shall be given precedence. To the full
extent possible, the terms and provisions of any Plan document and those of the
Trust Agreement shall be interpreted as mutually consistent.

ARTICLE 2

DEFINITIONS

2.1 Affiliated Entity. “Affiliated Entity” means an entity that is affiliated by
common ownership or control with the Company, as determined by the Company.

2.2 Beneficiary. “Beneficiary” means the person or entity designated under a
Plan to receive benefits in the event of the death of the Participant.

2.3 Board. “Board” means the Board of Directors of the Company.

2.4 Change of Control. “Change of Control” means a change of control of the
Company, as defined in Section 10.2.

2.5 Code. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other authority issued thereunder by the appropriate
governmental authority.

2.6 Company. “Company” means Anadarko Petroleum Corporation, and any successor
thereto.

2.7 Current Aggregate Accrued Obligations. “Current Aggregate Accrued
Obligations” shall have the meaning ascribed to such term in Section 3.1.

2.8 Current Year Obligations “Current Year Obligations” shall have the meaning
ascribed to such term in Section 3.1.

2.9 Effective Date. “Effective Date” means the effective date of this amendment
and restatement of the Trust Agreement, as specified in the first paragraph
hereof.

2.10 ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, and the regulations and other authority issued thereunder by the
appropriate governmental authority.

2.11 Insolvency or Insolvent. “Insolvency” or “Insolvent” means that the Company
is (a) unable to pay its debts as they mature or (b) is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

 

6



--------------------------------------------------------------------------------

2.12 Investment Manager. “Investment Manager” means, as defined in Section 3(38)
of ERISA, a person, or the agent of such person, which may include an
individual, corporation or other entity, who is not a Trustee, is designated by
the Company, and (a) has acknowledged that it is a fiduciary with respect to the
Trust Fund, (b) has the power to manage, acquire or dispose of any asset or all
or any portion of the Trust Fund, and (c) is (i) registered as an investment
advisor under the Investment Advisors Act of 1940, (ii) a bank (as defined in
the Investment Advisors Act of 1940), or (iii) an insurance company which is
qualified to manage, acquire and dispose of assets of a trust under the laws of
more than one state.

2.13 Participant. “Participant” means (a) any member or former member of the
Company’s Board who is participating in a Plan, or who is not currently
participating or accruing benefits thereunder but who is eligible to receive
benefits under a Plan in accordance with its provisions; (b) any employee or
former employee of the Company or an Affiliated Entity who is participating in a
Plan, or any active employee who is eligible to receive benefits under a Plan in
accordance with its provisions; (c) a Beneficiary in the event of the death of
such member of the Board or employee or former member of the Board or employee,
or (d) any other person who is entitled to benefits under the terms of a Plan
such as, for example, an alternate payee under a qualified domestic relations
order as defined in Section 414(p) of the Code.

2.14 Payment and Obligation Schedule. “Payment and Obligation Schedule” shall
have the meaning ascribed in Section 3.1.

2.15 Trust “Trust” means the trust created under this Agreement, as it is
maintained and administered pursuant to the terms and provisions of the Trust
Agreement.

2.16 Trust Agreement “Trust Agreement” or “Agreement” means this declaration of
trust, as it may be amended from time to time.

2.17 Trust Fund. “Trust Fund” means any and all property transferred to the
Trustee and held by the Trustee in the Trust, including the investments thereof.

2.18 Trustee. “Trustee” means the trustee or trustees qualified and acting
hereunder, or any successor or successors as appointed and serving in accordance
with this Trust Agreement.

ARTICLE 3

PAYMENTS TO PARTICIPANTS AND THEIR BENEFICIARIES

3.1 Payment and Obligation Schedule. The Company may deliver, either at the
beginning of each calendar year or, if prepared by a third party, as soon as
practicable after receipt by the Company, to the Trustee a schedule for each
Plan (the “Payment and Obligation Schedule”) that indicates:

(a) the amounts payable with respect to each Participant during such calendar
year, the form in which such amount is to be paid (as provided for or available
under the Plans), and the time of commencement and termination for payment of
such amounts (the “Current Year Obligations”); and

 

7



--------------------------------------------------------------------------------

(b) the present value (the “Current Aggregate Accrued Obligations”) as of the
December 31 immediately preceding the calendar year for which the Payment and
Obligation Schedule is being prepared of the Company’s future obligations under
the Plans to all then Participants based upon their service with “the Company as
of such” December 31 and their compensation and other factors relevant to such
present value determination as of such December 31.

3.2 Company Determination of Benefits. The entitlement of a Participant to
benefits under any Plan shall be determined by the Company, and any claim by a
Participant for such benefits shall be pursuant to the terms of each specific
Plan.

3.3 Payment of Benefits by the Company. The Company may make payment of benefits
directly to Participants as they become due under the terms of the Plans. The
Company shall notify the Trustee of its decision to make payment of benefits
directly prior to the time amounts are payable to Participants by the Trustee.
The Company may direct the Trustee in writing to reimburse the Company from the
Trust for Plan benefits paid directly to a Participant by the Company.

If for any reason the Company does not make payment of benefits directly to
Participants as they become due under the terms of the Plans, the Trustee shall
make such payments from the Trust in accordance with the Payment and Obligation
Schedule, provided that the Trustee shall only pay in any calendar year the
Current Year Obligations for such calendar year. The Trustee shall promptly
notify the Company of each such payment.

If payments are being made by the Trustee from the Trust to Participants and the
assets of the Trust are insufficient to make all payments of benefits in
accordance with the terms of the Plans, the Company shall make the balance of
each such payment as it becomes due and payable. The Trustee shall promptly
notify the Company when the assets of the Trust Fund are insufficient.

ARTICLE 4

PAYMENTS TO COMPANY

4.1 Reversions to Company. Prior to a Change of Control, if it is determined at
the end of any calendar year that the value of the Trust is greater than one
hundred percent (100%) of then Current Aggregate Accrued Obligations under the
Plans, the Company may direct, and the Trustee shall return to the Company, such
excess assets within ten (10) days of such direction, so as to reduce the net
assets of the Trust to no less than one hundred percent (100%) of the then
Current Aggregate Accrued Obligations.

Following a Change of Control, if it is determined at the end of any calendar
year that the value of the Trust is greater than one hundred twenty-five percent
(125%) of then

 

8



--------------------------------------------------------------------------------

Current Aggregate Accrued Obligations under the Plans, the Company may request
and the Trustee, upon its sole determination, may return to the Company within
twenty (20) days of such request, such excess assets so as to reduce the net
assets of the Trust to no less than one hundred twenty-five percent (125%) of
the then Current Aggregate Accrued Obligations.

4.2 Restrictions on Reversion. Except as provided in this Article 4, the Company
shall have no right or power to direct the Trustee to return to the Company or
to divert to others any of the assets in the Trust before payment of all
benefits have been made to Participants pursuant to the terms of the Plans.

ARTICLE 5

MANAGEMENT OF THE TRUST FUND

5.1 The Trust Fund. The Trust Fund shall consist of all cash and other property
acceptable to and received by the Trustee, plus any investment earnings or gains
on such assets and less any investment loss or expense, benefit or disbursement
paid pursuant to this Agreement. The Trustee may use a general disbursement
account for distributions from the Trust without incurring any liability for
payment of interest thereon, provided that the funds do not remain uninvested
for an unreasonable time period, notwithstanding the Trustee’s receipt of credit
or interest in respect of funds held in such disbursement account.

5.2 Investment in Company Securities in the Trust Fund. If shares of securities
(including stock or rights to acquire stock) or obligations issued by the
Company are contributed to the Trust, the Trustee shall have neither the right
nor the power to sell or otherwise dispose of such securities without the
express written consent of the Company, except for purposes of paying benefits
to Participants and defraying the ordinary and necessary expenses of the Trust.
Subject to applicable law and consistent with maintaining an effective tax
deferral of Participant benefits, in the event that the Trust Fund holds voting
securities of the Company, the Trustee, in its discretion, may solicit voting
preferences from certain Participants with respect to matters that are to be
presented to the Company’s common stockholders; provided, however, in all
events, the Trustee shall retain the full discretion and authority to vote such
Company voting securities as it deems appropriate regardless of voting
preferences indicated by any Participant, or only if requested by the Trustee,
as the Company or its delegate may direct.

(a) Registration. With respect to any investment of the assets in the Trust
consisting of shares of the common stock of the Company (“Shares”), the Company
shall promptly prepare, and shall file with the Securities and Exchange
Commission within sixty (60) calendar days after the date the Company receives a
request from the Trustee, in writing, to register the Shares, a registration
statement on Form S-3 under the Securities Act of 1933, as amended (the “1933
Act”). The Company and the Trustee, as applicable, shall use their best efforts
to cause such registration statement to become effective as promptly as
practicable. The Company shall (i) bear the expenses of such compliance with the
1933 Act and (ii) use its best efforts to maintain the effectiveness of such
registration statement for at least thirty-six (36) months after the effective
date of

 

9



--------------------------------------------------------------------------------

registration statement (the “Initial Effectiveness Period”) and any subsequent
thirty-six (36) month period following the Initial Effectiveness Period (the
“Subsequent Effectiveness Period”) so long as the Shares are still held in the
Trust. If prior to the last day of the Initial Effectiveness Period or any
Subsequent Effectiveness Period, the Shares are still held by the Trust, the
Company will file a new registration statement on Form S-3 (or such other
applicable registration form as may be required) under the 1933 Act prior to the
end of such period. In the event that the Company cannot legally maintain the
effectiveness of such registration statement at any time during the Initial
Effectiveness Period or any Subsequent Effectiveness Period, the Company shall
take such other reasonable steps as may be appropriate to permit the Trustee to
distribute the Shares in compliance with the 1933 Act. The Trustee shall use its
best efforts to comply with the 1933 Act and the rules and regulations
promulgated thereunder in connection with any transfer or distribution by it of
the Shares.

(b) Trading. The Company shall use its best efforts to have the Shares included
in the shares of common stock of the Company listed on the New York Stock
Exchange or on such other national stock exchange that the Company’s Shares are
listed.

(c) Certificate Legend. Each certificate or book entry account representing any
of the Shares may bear such legends, summaries or endorsements as the Company
may reasonably deem appropriate and not inconsistent with the provisions of this
Agreement, or as may be required to comply with any applicable law or
governmental rule or regulation, or any applicable rule or regulation of the New
York Stock Exchange or other exchange on which the shares are listed for
trading. If requested by the Trustee, the Company shall cause any such legend to
be removed promptly if at the time removal is permitted by such laws, rules or
regulations.

5.3 Investment Substitution. The Company shall have the right at any time, and
from time to time in its sole discretion, to substitute assets of equal fair
market value for any asset held by the Trust. This right is exercisable by the
Company in a nonfiduciary capacity without the approval or consent of any person
in a fiduciary capacity.

5.4 Accounting. The Company may direct the Trustee to maintain separate
recordkeeping accounts for specific Plans or for all the Plans, in the name of
each Participant which, pursuant to the rules established by the Company, will
reflect with respect to each Participant:

(a) Deposits made by the Company to the Trust Fund;

(b) Income, losses, and appreciation or depreciation in the value of Trust
assets resulting from the investment of the Trust Fund;

(c) Payments made from the Trust Fund to Participants; and

(d) Any other amounts charged to the accounts or accrued benefits of
Participants, such as investment expenses.

 

10



--------------------------------------------------------------------------------

As of the end of each Plan Year, such accounts shall be appropriately adjusted
in accordance with such rules to reflect the then net worth of the Trust Fund,
as determined as of that Plan year end by the Trustee and reported to the
Company. The value of all deferrals and earnings thereon shall be identified for
each Plan and for each Participant in any Plan, on a schedule prepared by the
Trustee and delivered to the Company upon a mutually agreed time schedule.

5.5 Trustee’s General Powers Rights and Duties. With respect to the Trust Fund
and subject only to the limitations expressly provided in this Agreement or
imposed by applicable law, the Trustee shall have the following powers, rights,
and duties in addition to those vested in it elsewhere in this Agreement or by
law:

(a) To invest and reinvest part or all of the Trust Fund in any real or personal
property (including investments in any stocks, bonds, debentures, mutual fund
shares, notes, commercial paper, treasury bills, options, commodities, futures
contracts, partnership interests, venture capital investments, any common,
commingled, or collective trust funds, or pooled investment funds, any
interest-bearing deposits held by any bank or similar financial institution, and
any other real or personal property), and to diversify such investments so as to
minimize the risk of large losses unless under the circumstances it is clearly
prudent not to do so;

(b) To retain in cash such amounts as the Trustee considers advisable and as are
permitted by applicable laws and to deposit any cash so retained in any
depository (including any bank acting as trustee) which the Trustee may select;

(c) To manage, sell, insure, and otherwise deal with all real and personal
property held by the Trustee on such terms and conditions as the Trustee shall
decide;

(d) To vote stock and other voting securities directly or by proxy (and to
delegate the Trustee’s powers and discretion with respect to such stock or other
voting securities to any such proxy), to exercise subscription, conversion, and
other rights and options (and make payments from the Trust Fund in connection
therewith), to take any action and to abstain from taking any action with
respect to any reorganization, consolidation, merger, dissolution,
recapitalization, refinancing, and any other program or change affecting any
property constituting a part of the Trust Fund (and in connection therewith to
delegate the Trustee’s discretionary powers and to pay assessments,
subscriptions, and other charges from the Trust Fund), to hold or register any
property from time to time in the Trustee’s name or in the name of a nominee or
to hold it unregistered and, with the approval of the Company, to borrow from
anyone, including any bank acting as trustee, to the extent permitted by law,
such amounts from time to time as the Trustee considers desirable to carry out
this Trust (and to mortgage or pledge all or part of the Trust Fund as
security);

(e) When directed by the Company or by any Investment Manager to acquire,
retain, or dispose of such investments as the Company directs in accordance with
this Agreement (following a Change of Control, the Company’s right to direct the
Trustee under this subsection (e) shall cease);

 

11



--------------------------------------------------------------------------------

(f) To make payments from the Trust Fund to provide benefits that have become
payable under the Plans pursuant to direction from the Company, or that are
required to be made to the general creditors of the Company as set forth in
Section 8.2;

(g) With the prior written notice to the Company, to begin, maintain, or defend
any litigation reasonably necessary in connection with the administration of the
Trust, and the Company shall indemnify the Trustee against all reasonable
expenses and liabilities sustained by the Trustee by reason of such litigation
unless resulting from the negligence or intentional misconduct of Trustee;

(h) To withhold, if the Trustee considers it advisable, all or any part of any
payment required to be made hereunder as may be deemed necessary and proper to
protect the Trustee or the Trust Fund against any liability or claim on account
of any estate, inheritance, income or other tax, or assessment attributable to
any amount payable hereunder, and to discharge any such liability with any part
or all of such payment so withheld, provided that at least ten (10) days prior
to discharging any such liability with any amount so withheld, the Trustee shall
notify the Company in writing of the Trustee’s intent to do so;

(i) To maintain records reflecting all receipts and payments under this
Agreement and such other records as the Company specifies and the Trustee agrees
to, which records may be audited from time to time by the Company or anyone
named by the Company;

(j) To report to the Company as of each calendar year end, and at such other
times as the Company may request, the then net worth of the Trust Fund (i.e.,
the fair market value of the Trust Fund, less liabilities known to the Trustee,
other than liabilities to Participants and amounts payable from the Trust Fund
to creditors who are not entitled to benefits under the Plans), on the basis of
such data and information as the Trustee considers reliable;

(k) To furnish periodic accounts to the Company for such periods as the Company
may specify, showing all investments, receipts, disbursements, and other
transactions involving the Trust Fund during the applicable period and the
assets of the Trust Fund held at the end of the period;

(l) To furnish the Company with such information in the Trustee’s possession as
the Company may need for tax or other purposes. The Company shall pay, prepare,
file, and furnish all Federal, state, and local tax deposits, returns, and
reports required by any government agency or authority;

(m) With the prior written notice to the Company, to employ agents, attorneys,
accountants, and other persons (who also may be employed by the Company, the
Trustee, or others), to delegate discretionary powers to such persons, and to
reasonably rely upon information and advice furnished by such persons; provided
that each such delegation and the acceptance thereof by each such person shall
be in writing; and, provided further, that the Trustee may not delegate its
responsibilities as to the management or control of the Trust Fund;

 

12



--------------------------------------------------------------------------------

(n) To perform all other acts which, in the Trustee’s judgment, are appropriate
for the proper management, investment, and distribution of the Trust Fund to the
extent such duties have not been assigned to others as provided herein; and

(o) To invest in securities (including stock or rights to acquire stock) or
obligations issued by the Company and, in such event, all rights associated with
assets of the Trust shall be exercised by Trustee or person designated by
Trustee, and shall in no event be exercisable by or remain with Participants.

The Trustee shall not be either individually or severally liable for any taxes
of any kind levied or assessed under the existing or future laws against the
Trust Fund. With respect to payments made by the Trustee, the Trustee shall be
responsible for (i) reporting and withholding any federal, state, or local taxes
that may be required to be withheld with respect to a payment; (ii) furnishing
to each person receiving payment or distribution from the Trust, appropriate tax
information evidencing such payment or distribution and the amount thereof; and
(iii) providing to the Company the necessary information for preparing and
filing all information reports and tax returns required to be filled with any
Federal, state, or local government agency or authority with respect to any
payments made to any Participant hereunder. To the extent that any taxes are
payable by the Trust to any federal, state, or local taxing authorities on
account of earnings on Trust assets, the Company shall pay such taxes from its
assets other than the Trust Fund.

5.6 Common Fund. The Trustee shall not be required to make separate investments
of the Trust Fund for Participants in the absence of direction by the Company,
and may administer and invest the deposits made to the Trust by the Company as
to all Plans as one Trust Fund. The Trustee also shall not be required to make
any separate investments of the Trust Fund for the account of any general
creditor of the Company prior to receipt of directions to make payments to such
creditor in accordance with Section 8.2.

5.7 Compensation and Expenses. Reasonable compensation as may be agreed in
writing upon from time to time between the Company and the Trustee, and all
expenses (except those specifically described in the next sentence) reasonably
incurred by the Trustee and the Company in the administration of this Trust,
including compensation to agents, actuaries, attorneys, accountants, and other
persons employed by the Trustee or the Company, as certified by them, shall be
paid by the Company directly. Expenses solely attributable to investment of the
Trust Fund (such as Investment Manager fees, load or other commission fees,
brokerage, postage, express or insurance charges, and stock transfer stamps
expense) shall be paid from the Trust Fund to the extent not paid directly by
the Company.

5.8 Insurance. The Trustee shall have, without exclusion, all powers conferred
on Trustees by applicable law, unless expressly provided otherwise herein,
provided, however, that if an insurance policy is held as an asset of the Trust,
the Trustee shall have no power to name a beneficiary of the policy other than
the Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.

 

13



--------------------------------------------------------------------------------

5.9 Trustee Only Responsible for Assets Received. The Trustee shall be
responsible only for assets actually received by it as Trustee, and shall have
no duty to compute amounts to be contributed. Any property acquired by the
Trustee through the enforcement or compromise of any claim it has as Trustee
will become part of the assets of the Trust Fund.

5.10 Carrying on a Business. Notwithstanding any powers granted to the Trustee
pursuant to this Agreement or to applicable law, the Trustee shall not have any
power that could give this Trust the objective of carrying on a business and
dividing the gains therefrom, within the meaning of Section 301.7701-2 of the
Procedure and Administrative Regulations promulgated pursuant to the Code.

5.11 Proof of Trustee’s Authority. All persons dealing with the Trustee are
entitled to rely upon the representations of the Trustee as to its authority and
are released from any duty to inquire into its authority for taking or omitting
any action or to verify that any money paid or other property delivered to the
Trustee is used by the Trustee for Trust purposes. Any action of the Trustee
under the Trust Agreement shall be conclusively evidenced for all purposes by a
certificate or other document signed by the Trustee, and any such certificate or
document shall be evidence of the facts recited in it. All persons shall be
protected when acting or relying upon any notice, resolution, instruction,
direction, order, certificate, opinion, letter, telegram or other document
reasonably believed by such persons to be genuine, to have been signed by the
Trustee, and to be the act and deed of the Trustee.

5.12 Maintenance of Trust’s Records. The Trustee shall keep such records as it
considers necessary or appropriate for Trust administration. The Trustee’s books
and records of the Trust Fund shall be open to inspection by the Company or its
designee at any time during regular business hours of the Trustee.

5.13 Trustee’s Accounting Reports to Company. Within sixty (60) days after the
close of each calendar year, or within sixty (60) days after the date of the
removal or resignation of the Trustee, and at such other times as may be agreed
upon by the Company and the Trustee, the Trustee shall render to the Company a
periodic account statement of its operation of the Trust Fund covering the
period since the previous statement. The Company may approve such account by an
instrument in writing delivered to the Trustee. In the absence of the Company’s
filing with the Trustee objections to any such account within sixty (60) days
after its receipt, the Company shall be deemed to have approved such account.

ARTICLE 6

INVESTMENT FUNDS AND INVESTMENT MANAGERS

6.1 Investment Funds. The Company may direct the Trustee to establish one or
more separate investment accounts within the Trust Fund, each separate account
being referred to herein as an “Investment Fund”. The Trustee shall transfer to
each Investment Fund such portion of the assets of the Trust Fund as the Company
directs.

 

14



--------------------------------------------------------------------------------

The Trustee shall be under no duty to question, and shall not incur any
liability on account of following, any direction of the Company. The Trustee
shall be under no duty to review the investment guidelines, objectives and
restrictions established, or the specific investment directions given by the
Company for any Investment Fund, or to make suggestions to the Company in
connection therewith. To the extent that directions from the Company to the
Trustee represent investment elections of the Participants, the Trustee shall
have no responsibility for such investment elections and shall incur no
liability on account of investing the assets of the Trust Fund in accordance
with such directions.

All interest, dividends and other income received with respect to, and any
proceeds received from the sale or other disposition of securities or other
property held in, an Investment Fund shall be credited to and reinvested in such
Investment Fund. All expenses of the Trust Fund which are allocable to a
particular Investment Fund shall be so allocated and charged. Subject to the
provisions of the Plans, the Company may direct the Trustee to eliminate an
Investment Fund or Funds, and the Trustee shall thereupon dispose of the assets
of such Investment Fund and reinvest the proceeds thereof in accordance with the
directions of the Company.

6.2 Investment Managers. The Company may appoint one or more Investment Managers
to direct the investment and reinvestment of all or a portion of the Trust Fund
or an Investment Fund (hereinafter referred to as an “Investment Account”). If
an Investment Manager is appointed, the Trustee shall be subject to all proper
directions made in accordance with this Trust Agreement and applicable law. To
the extent that Trust assets are to be managed by the Investment Manager, such
assets shall be segregated and separately accounted for in accordance with
applicable provisions of the Trust Agreement. An Investment Manager may be an
affiliate of the Trustee provided that such appointment does not violate any law
or regulation.

Any Investment Manager may be removed by the Company and, in the event of
removal, the Investment Manager shall, as soon as practicable, return custody of
all assets managed by it to the Trustee or to any successor Investment Manager,
as directed, and make a full accounting report to the Company with respect to
all the assets that it managed, within 30 days from the date of its removal. The
Company shall notify the Trustee in writing before the effectiveness of the
appointment or removal of any Investment Manager.

The Company shall furnish the Trustee with written notice of the appointment of
each Investment Manager hereunder, and of the termination of any such
appointment. Such notice shall specify the assets which shall constitute the
Investment Account. The Trustee shall be fully protected in relying upon the
effectiveness of such appointment and the Investment Manager’s continuing
satisfaction of the requirements set forth above until it receives written
notice from the Company to the contrary.

The Company shall provide each Investment Manager appointed with respect to an
Investment Fund with the investment guidelines for that fund and with any
modifications in such investment guidelines made from time to time.
Notwithstanding the fact that an Investment Manager may be appointed with
responsibility for the management of an Investment Fund, the Trustee shall have
the responsibility for the investment of cash balances held by it from time to

 

15



--------------------------------------------------------------------------------

time as a part of such investment fund in short-term cash equivalents (such as
short-term commercial paper, treasury bills, money market mutual funds and
similar investments, and for this purpose, the Trustee may invest in any
appropriate common, commingled or collective short-term investment fund). In
addition, the Trustee shall have the power, right and duty to sell any such
short-term investments as may be necessary to carry out the instructions of the
Investment Manager with respect to the investment of the investment fund.

The Trustee shall conclusively presume that each Investment Manager, under its
investment management agreement, is entitled to act, in directing the investment
and reinvestment of the Investment Account for which it is responsible, in its
sole and independent discretion and, without limitation, except for any
limitations which from time to time the Company and the Trustee agree (in
writing) shall modify the scope of such authority. The Trustee shall have no
liability:

(a) For following directions, including investment directions of an Investment
Manager or the Company, which are given in accordance with this Trust Agreement;
or

(b) For any loss of any kind which may result by reason of errors made by the
Investment Manager or the Company in the division of the Trust Fund or
Investment Fund into Investment Accounts.

An Investment Manager shall certify, at the request of the Trustee, the value of
any securities or other property held in any Investment Account managed by such
Investment Manager, and such certification shall be regarded as a direction with
regard to such valuation. The Trustee shall be entitled to conclusively rely
upon such valuation for all purposes under this Trust Agreement. The Trustee
shall have the right to request that some part or all of the directions made by
an Investment Manager be in writing.

ARTICLE 7

ADMINISTRATION OF THE TRUST

7.1 Directions. Directions from or on behalf of the Company (or its delegate)
shall be communicated to the Trustee or the Trustee’s designee only in the
manner and in accordance with procedures established by the Company that are
acceptable to the Trustee.

7.2 Expenses of Administration. Expenses incurred by the Company, or by any
Investment Manager, or any other persons or entities designated to act on behalf
of the Company, including reimbursement of expenses incurred in the performance
of their respective duties, shall be paid from the Trust unless paid directly by
the Company.

7.3 Accumulation Trust. The Trust shall be an accumulation trust, and its
principal and income shall be accumulated during the term of the Trust. The
Trustee shall hold, preserve, manage, administer, invest and reinvest the assets
of the Trust, collect the income therefrom and, after deducting all reasonable
charges and expenses properly payable therefrom, hold and distribute such
principal and income in accordance with the provisions of the Trust Agreement
and any applicable Plan.

 

16



--------------------------------------------------------------------------------

7.4 Investment of Trust Fund. The assets of the Trust shall be held and
administered as a single Trust Fund. To this end, all assets of the Trust Fund
shall be invested and reinvested in the manner provided herein. The Company (or
its delegate) and/or one or more Investment Managers shall manage the investment
of the Trust. The Trustee shall invest the Trust as directed, and the Trustee
shall have no discretionary control over, nor any other discretion regarding,
the investment or reinvestment of any asset of the Trust.

7.5 Legal Ownership. The Trustee shall be vested with legal ownership of the
assets constituting the Trust Fund. No Participant shall have any claim to or
interest in a specific asset of the Trust Fund as a result of any manner of
accounting for a Participant’s interest in the Trust or any Plan.

7.6 Denial of Claim. Except as described in this Section 7.6, Participants shall
have no right or power to direct or otherwise cause the Trustee to directly pay
to them any benefits under any Plan. The Participants shall have only those
rights provided in the Plans and this Agreement against the Company in the event
that the Company fails or refuses to pay benefits under any Plan.

(a) If a payment under the terms of a Plan has not been made to a Participant
who believes that such payment is due and owing, then no later than ninety
(90) days after the latest date upon which the payment could have been timely
made in accordance with the terms of the applicable Plan (or such later date
that is considered to be prompt and reasonable, good faith effort to collect
such payment under Code Section 409A), the Participant shall file with the
Company a written demand for payment of such benefit. To the extent that the
Plan in issue provides for a benefits claim process, such demand must conform
with the requirements and procedures of such claims process under the particular
Plan. Upon receipt of such demand for payment and within the time requirements
of any applicable claim process provided in a Plan or, if none, within thirty
(30) calendar days of receipt of such demand for payment, the Company shall
respond to the Participant in writing setting forth its decision to grant, deny
or modify the Participant’s benefit claim. Any denial or modification of a
Participant’s benefit claim shall set forth the reasons for the Company’s
decision with specific reference to pertinent Plan provisions. Such denial or
modification of a Participant’s benefit shall constitute a “Denial” under this
Agreement and the Plan. If, after having made a timely demand, the payment has
not been paid to the Participant, the Participant shall have 180 days after the
latest date upon which the payment could have been timely made in accordance
with the terms of the applicable Plan (or such later date that is considered to
be prompt and reasonable, good faith effort to collect such payment under Code
Section 409A), to take further enforcement measures or the claim will be
completely and forever forfeited.

(b) If a Denial has occurred with respect to benefits and a Participant desires
to appeal such Denial, such Participant must notify the Trustee in writing
describing the facts and circumstances relating to such Denial. The Participant
shall provide a copy of such notice to the Company. The Company may provide the
Trustee with an explanation

 

17



--------------------------------------------------------------------------------

regarding the alleged improper Denial, but the final determination as to whether
an improper Denial has occurred shall be made by the Trustee. If the Trustee
determines that an improper Denial has occurred, the Trustee shall direct the
Company to tender payment to the Participant of the benefits that were subject
to such Denial. A determination by the Trustee regarding an alleged improper
Denial shall be final unless, prior to a Change of Control, the Company or the
Participant invokes arbitration pursuant to Section 7.7 within sixty
(60) calendar days of the date of the Trustee’s decision (the “Appeal Period”).
Following a Change of Control, the rights of a Participant or the Company to
invoke arbitration shall cease. The Company shall be responsible for all
reasonable costs of the Trustee in determining whether or not an improper Denial
has occurred.

(c) In the event that neither the Company nor the Participant commences
arbitration during the Appeal Period, the Company shall have fifteen
(15) calendar days following a decision by the Trustee that an improper Denial
has occurred regarding a Participant’s benefits under a Plan to tender payment
of such benefits due and payable. Following a decision by the arbitrator panel
pursuant to Section 7.7 that an improper Denial has occurred and benefits are
owed under a Plan, the Company shall have fifteen (15) calendar days to tender
full payment of benefits due and payable. A failure or refusal by the Company to
tender such payment within such 15-day period or, in the case of any continuing
series of payments, to tender any such payment thereafter required within 15
calendar days of the date it is due, shall constitute a “Refusal to Pay.” In the
event of a Refusal to Pay, the Trustee shall establish a separate account under
the Trust for such Participant and credit thereto an amount that is equal to
100% of the Current Year Obligations of such Participant under the Plan (or
Plans) for which the Refusal to Pay occurred. Thereafter, the Trustee shall pay
from such separate account to such Participant the benefits he is entitled to
receive under the Plan for which such separate account was established. After
any separate account is established under the Trust for the benefit of a
Participant, none of the assets credited to such separate account shall be
available for, or used to pay, Plan benefits to any other Participant.

As of the first day of each calendar year, the Trustee shall determine, pursuant
to procedures established by the Trustee, if there continues to be a Refusal to
Pay with respect to any Plan. If the Trustee determines that there continues to
be a Refusal to Pay with respect to any Plan, the Trustee shall thereupon
transfer into the separate account under the Trust for such Participant
sufficient assets from the Trust to cause the Participant’s separate account to
be equal to 100% of the then Current Year Obligations of such Participant under
any applicable Plan with respect to which the separate account was established.

(d) If a timely disputed payment is resolved with the result being that the
Participant is entitled to such disputed payment or further payment, such
payment shall be made not later than by the end of the first calendar year in
which the Participant and the Company enter into a legally binding settlement of
such dispute, the Company concedes that the amount is payable, or the Company is
required to make such payment pursuant to a final and nonappealable judgment,
arbitration award or other binding decision.

 

18



--------------------------------------------------------------------------------

(e) The Trustee shall make distributions from the Trust in accordance with the
provisions of this Section 7.6, subject to Article 8. If such assets are not
sufficient, the Company shall be obligated to make the balance of each such
payment when due under the terms of the applicable Plans. The Trustee shall be
fully protected in acting without Company direction under this Section 7.6.

7.7 Arbitration. Notwithstanding any provisions of any of the Plans to the
contrary, the provisions of this Section 7.7 shall provide the final and
exclusive means of the resolution of benefit disputes between the Company and
Participants regarding any Plans. If the Company and a Participant cannot agree
as to the Participant’s right to a Plan benefit after the Company has responded
to the Participant’s claim in accordance with Sections 7.6 (b) and (c), or if
the Company fails or refuses to so respond (which failure shall be deemed to
constitute a denial in full of the Participant’s claim), then the Company and
the Participant, pursuant to the national policy favoring arbitration announced
by Congress in the Federal Arbitration Act, 9 D.S.C. § 2, shall resolve by
arbitration any and all disputes or controversies arising out of or relating to
the Participant’s rights to benefits under the Plan (or Plans) under which the
Participant’s claim was made. Arbitration shall be conducted expeditiously in
accordance with the Center for Public Resources Rules for Non-Administered
Arbitration of Business Disputes (the “Rules”) by three independent arbitrators,
of whom the Company shall appoint one and the Participant shall appoint one, in
accordance with such Rules for the selection of the arbitration panel. The
arbitration shall be governed by the United States Arbitration Act, 9 D.S.C.
Section 1-16, as amended from time to time. Judgment upon the award rendered by
the arbitrators may be entered by any court having jurisdiction thereof. The
place of arbitration shall be in Houston, Texas or in Montgomery County, Texas.
The arbitrators are not empowered to award consequential, indirect, special,
punitive or exemplary damages, and each party hereby irrevocable waives any
damages in excess of actual damages.

The cost of the arbitration of disputes as provided in this Section 7.7 shall be
borne by the Company, unless the arbitrator panel makes a determination that the
Participant’s claim was without merit, in which case the Participant shall bear
the costs incurred in arbitration or such share of the costs as determined by
the arbitrator panel in its award. In any event, the Participant shall bear the
cost of his attorney’s fees and expenses unless otherwise determined by the
arbitrator panel in its award.

7.8 Missing Persons. If any payment directed to be made by the Trustee from the
Trust is not claimed by the person entitled thereto, the Trustee shall notify
the Company of that fact. The Trustee thereafter shall have no obligation to
search for or ascertain the whereabouts of any payee under the Trust.

ARTICLE 8

TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY

WHEN COMPANY IS INSOLVENT

8.1 Insolvency. The Trustee shall cease the payment of all benefits to
Participants if the Company is Insolvent. The Trust Fund assets shall be general
assets of the

 

19



--------------------------------------------------------------------------------

Company and, as such, shall remain subject to claims of the general creditors of
the Company (including Participants) under applicable state and federal law.
Nothing in the Trust Agreement shall affect the rights of Participants as
general unsecured creditors of the Company under the Trust or any Plan. No
Participant shall have any preferred claim on or any beneficial ownership in the
Trust Fund prior to the time for distribution to such Participant. Any rights of
Participants under any Plan and the Trust Agreement shall be mere unsecured
contractual rights against the Company.

Nothing in the Trust Agreement shall in any way (a) diminish any rights of
Participants to pursue their rights as general creditors of the Company with
respect to benefits due under any Plan or otherwise or (b) relieve the Company
or an Affiliated Entity of any liability whatsoever to pay any and all benefits
due under any Plan.

8.2 Claims of General Creditors. At all times during the continuance of this
Trust, the principal and income of the Trust shall be subject to claims of
general creditors of the Company under federal and state law, pursuant to the
following procedures:

(a) The Board and the Chief Executive Officer of the Company (“CEO”) shall have
the duty to inform the Trustee in writing of Company’s Insolvency. If a person
claiming to be a creditor of the Company alleges in writing to the Trustee that
the Company has become Insolvent, the Trustee shall determine whether the
Company is Insolvent and, pending such determination, the Trustee shall
discontinue payment of benefits to Participants.

(b) Unless the Trustee has actual knowledge of the Company’s Insolvency, or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company’s solvency.

(c) If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments to the Participants and shall hold the Trust
for the benefit of the Company’s general creditors. Nothing in this Agreement
shall in any way diminish any rights of Participants to pursue their rights as
general creditors of the Company with respect to benefits due under the Plans or
otherwise.

(d) The Trustee shall resume the payment of benefits to Participants only after
the Trustee has determined that the Company is not Insolvent or is no longer
Insolvent.

After the Trustee receives notice that the Company is Insolvent, the Trustee
shall deliver any undistributed assets of the Trust Fund to satisfy such claims
of the general creditors of the Company as a court of competent jurisdiction may
direct. The Trustee shall have the right to pay the assets of the Trust into
such court in an interpleader proceeding for the purpose of being directed by
such court as to the proper disposition of such assets.

If any person claiming to be a creditor of the Company files a claim with the
Trustee against the assets of the Trust Fund, the Trustee shall determine,
within 30 days after

 

20



--------------------------------------------------------------------------------

receipt of such claim, whether the Company is Insolvent. Pending such
determination of the Company’s Insolvency by the Trustee, the Trustee shall
discontinue payments to the Participants and Beneficiaries. The Trustee shall
resume holding the Trust assets for the benefit of the affected Participants and
resume making any payments under the Plan to the affected Participants only
after the Trustee has determined that the Company is not Insolvent (or is no
longer Insolvent, if the Trustee initially determined the Company to be
Insolvent).

8.3 Resumption of Payments to Participants. Provided that there are sufficient
assets in the Trust, if the Trustee discontinues the payment of benefits from
the Trust pursuant to Section 8.2 and subsequently resumes such payments, the
first payment following such discontinuance shall include the aggregate amount
of all payments due to Participants under the terms of the Plans for the period
of such discontinuance, less the aggregate amount of any payments made to
Participants by the Company in lieu of the payments provided for hereunder
during any such period of discontinuance.

ARTICLE 9

RESIGNATION OR REMOVAL OF TRUSTEE

9.1 Resignation or Removal of Trustee. The Trustee may resign at any time by
giving thirty (30) calendar days prior written notice to the Company and the
Investment Manager. Subject to the following paragraph, the Company may remove a
Trustee by giving thirty (30) calendar days prior written notice to the Trustee,
provided that such removal shall not become effective until the time immediately
preceding the appointment of a successor Trustee pursuant to Section 9.2.
Notwithstanding the foregoing, the Company may not remove the Trustee for the
three-year period following the date of a Change of Control.

9.2 Successor Trustee. In the event of the resignation or removal of the
Trustee, a successor Trustee shall be appointed by the Company in writing as
soon as practicable. A successor Trustee shall be a corporation organized and
doing business under the laws of the United States of America, any State thereof
or the District of Columbia, authorized under such laws to exercise corporate
trust powers, having a combined capital and surplus of at, least $50,000,000,
and subject to supervision or examination by Federal or State authority. Written
notice of such appointment shall be given by the Company to the predecessor
Trustee and any Investment Manager.

9.3 Duties of Predecessor Trustee and Successor Trustee. Upon the appointment of
a successor Trustee, the removed or resigning Trustee shall transfer and deliver
the Trust Fund to such successor Trustee after reserving such reasonable amounts
as necessary to provide for any expenses or fees chargeable against the Trust.
The former Trustee shall execute any instruments necessary or reasonably
requested by the Company or the successor Trustee to evidence the transfer. A
Trustee that resigns or is removed shall promptly furnish to the Company and the
successor Trustee a final account of its administration of the Trust.

A successor Trustee shall succeed to the right and title of the predecessor
Trustee in the Trust, and the predecessor Trustee shall deliver the property
comprising the Trust to the

 

21



--------------------------------------------------------------------------------

successor Trustee together with any instruments of transfer, conveyance,
assignment, and further assurances as may be reasonably requested or required.
Each successor Trustee shall have all the powers, rights, and duties conferred
by this Agreement as if named the initial Trustee, and all references herein to
“Trustee” shall refer to the successor Trustee as of and following the effective
time of such appointment. Subject to applicable law, no successor Trustee shall
be liable for any act or failure to act of a predecessor Trustee. Upon
settlement of the account and transfer of the Trust assets to the successor
Trustee, all rights and privileges under this Trust Agreement shall vest in the
successor Trustee. Neither the Trustee nor its successor shall be liable for the
acts of the other except as required by law which cannot be waived.

ARTICLE 10

EFFECT OF CHANGE OF CONTROL

10.1 Potential Change of Control. For purposes of this Agreement, the term
“Potential Change of Control” shall be deemed to have occurred upon the date
that a transaction is made known publicly that, if consummated, would result in
a Change of Control. In the event that the transaction is not consummated within
two (2) years from the date the Potential Change of Control was triggered
without a Change of Control occurring, the Potential Change of Control shall be
deemed void.

10.2 Change of Control. For purposes of this Agreement, the term “Change of
Control” shall be deemed to have occurred on the date as of the first day anyone
or more of the following conditions shall have been satisfied:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (a) of
this Section 10.2; or

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent

 

22



--------------------------------------------------------------------------------

Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

(c) Consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than sixty percent
(60%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially own,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

10.3 Funding Upon a Change of Control. Upon a Change of Control, the Company
shall, as soon as possible, but in no event longer than thirty (30) calendar
days following the Change of Control make an irrevocable contribution to the
Trust in an amount equal to the then Current Aggregate Accrued Obligations. As
of each January 1, the Company shall make an irrevocable contribution to the
Trust in an amount sufficient to cause the then value of the Trust to be equal
to the Current Aggregate Accrued Obligations as of the December 31 immediately
preceding such January 1.

10.4 Elimination of Investment Restrictions and Changes to Article 6 Upon a
Change of Control. Immediately upon a Change of Control, Sections 7.4 and 5.2
shall become inapplicable and of no force and effect. Any action taken by the
Company pursuant to Article 6 shall require the consent of the Trustee, which
consent shall not be unreasonably withheld.

 

23



--------------------------------------------------------------------------------

10.5 Amendment of Trust Agreement Without Consent of Participants. Following a
Potential Change of Control or a Change of Control, this Agreement may be
amended by the Company at any time pursuant to Section 11.1, without the consent
of Participants pursuant to Section 10.6, but only to the extent necessary to
(a) maintain the status of the Trust as a “grantor trust” under the Code,
(b) evidence the succession of another corporation to the Company and the
assumption by any such successor of this Agreement, (c) cure any ambiguity, or
to correct or supplement any provision herein, which is determined to be
inconsistent with any other provision herein, (d) make any other changes with
respect to matters or questions arising under this Agreement which do not
adversely affect the interest of any Participant in any material respect, or
(e) to make any technical amendments which are required in order to comply with
any applicable law or regulation that cannot be waived. In the event a Change of
Control does not occur within two (2) years of notification that a Potential
Change of Control has occurred, the Company’s right to amend the Trust without
the consent of the Participants shall be restored without regard to
Section 10.6.

10.6 Amendment of Trust Agreement With Consent of Participants. Subject to
Section 10.5, following a Potential Change of Control or a Change of Control,
this Agreement may be amended by the Company only with the prior written consent
of a majority of Participants who, at the time such amendment is sought, are
listed on the Payment and Obligation Schedule. Upon receipt of a request from
the Company for an amendment at such time, the Trustee shall be responsible for
securing such consents in a timely fashion. Unless ordered by a court of
competent jurisdiction, the Trustee shall not reveal to the Company (or to any
other person) any information concerning such consents, except whether the
required majority has been achieved.

10.7 Additional Participants. Following a Potential Change of Control or a
Change of Control, the Company may not add Participants to the Payment and
Obligation Schedule unless the Company makes an irrevocable contribution to the
Trust in an amount equal to the then Current Aggregate Accrued Obligation of
each such Participant.

10.8 Notification of Potential Change of Control or a Change of Control The
Chief Executive Officer, the Chief Financial Officer or the General Counsel of
the Company shall have the specific authority to determine whether a Potential
Change in Control or Change in Control has transpired, and to determine whether
the Potential Change in Control is void under the guidance of this Section 10
and shall be required to give the Trustee notice of a Potential Change in
Control, a Change in Control, or a void Potential Change in Control. The Trustee
shall be entitled to rely upon such notice, but if the Trustee receives notice
of a Change in Control from another source, the Trustee shall make its own
independent determination

 

24



--------------------------------------------------------------------------------

ARTICLE 11

AMENDMENT OR TERMINATION

11.1 Amendment. Subject to Sections 10.5 and 10.6:

(a) This Agreement may be amended by a written instrument executed by the
Trustee and by a Vice President or higher level officer of the Company, or as
approved or adopted by resolution of the Board or its Compensation and Benefits
Committee. Notwithstanding the foregoing, no such amendment shall directly
conflict with the terms of the Plans or shall make the Trust revocable.

(b) The duties and liabilities of the Trustee under this Agreement cannot be
changed without the Trustee’s written consent, which shall not be unreasonably
withheld.

(c) No amendment shall be made to this Trust Agreement that shall (i) cause it
or the assets of the Trust Fund to be governed by or subject to Part 2, 3 or 4
of Title I of ERISA, or (ii) adversely affect any benefits accrued under any
Plan as of the date of such amendment in respect of any Participant.

(d) The Company, from time to time, may add, remove, amend or modify additional
Plans to be covered by this Trust by formal amendment to this Trust Agreement.
Such a designation shall be in writing, signed by the appropriate officer of the
Company, and filed with the Trustee together with the new version of Appendix A
which shall be attached to the Agreement. The Plans are incorporated herein by
this reference.

11.2 Termination.

(a) All the rights, titles, powers, duties, discretions, and immunities imposed
on or reserved to the Trustee, the Company, the Board and any Investment
Manager, shall continue in effect with respect to the Trust until all benefits
payable to Participants under the Plans have been paid and all assets in the
Trust have been distributed by the Trustee under the terms of the Trust and the
Plans.

(b) The Trust shall terminate upon the expiration of twenty-five years from the
Effective Date and shall automatically renew for an additional period of
twenty-five (25) years unless the Company provides written notice to the Trustee
to the contrary no later than thirty (30) calendar days prior to the date the
Trust would otherwise terminate. Prior to termination of the Trust pursuant to
the preceding sentence, the Trust shall not terminate unless Participants are no
longer entitled to benefits pursuant to the terms of any of the Plans. Upon the
date that Participants are no longer entitled to any benefits pursuant to the
terms of any of the Plans, the Trust shall terminate. Upon termination of this
Trust, the Trustee shall reserve such reasonable amounts as it may deem
necessary to provide for the payment of expenses or fees then or thereafter
chargeable to the Trust. Upon termination of this Trust, the Trustee shall
continue to have such of the powers provided in this Agreement as are necessary
or desirable for the orderly liquidation and distribution of the Trust. Upon
termination of the Trust, any assets remaining in the Trust shall be returned to
Company.

 

25



--------------------------------------------------------------------------------

11.3 Duration. Subject to Section 11.2(b), the Trust is hereby declared to be
irrevocable and shall continue until (a) all benefits or other payments required
by the Plans have been made to Participants and Beneficiaries and all expenses
of the Trust have been fully paid or (b) until the Trust Fund contains no assets
and retains no claims to recover assets from the Company or any other person or
entity, whichever shall first occur. In the event that the Trust Fund contains
no assets, the Trustee shall not be required to initiate, pursue or continue any
claim to recover assets unless and until arrangements satisfactory to the
Trustee have been made to pay or reimburse the Trustee’s reasonable fees and
expenses.

11.4 Distribution upon Termination. If this Trust terminates, the Trustee shall
liquidate the Trust Fund and, after its final account has been settled, shall
distribute to the Company the net balance of any assets of the Trust remaining
after (a) all expenses of the Trust have been paid and (b) all benefits have
been fully distributed to the Participants or Beneficiaries. The powers of the
Trustee hereunder shall continue so long as any assets of the Trust Fund remain
under its control or the control of an Investment Manager.

11.5 Consolidation or Merger of the Company. The Trust will not automatically
terminate with respect to the Company in the event it consolidates, merges and
is not the surviving corporation, sells substantially all of its assets, is a
party to a reorganization and substantially all of its assets are transferred to
another entity, liquidates or dissolves, if there is a successor organization to
the Company. The resulting successor organization shall continue the Trust
simultaneously with the effective date of such corporate event.

ARTICLE 12

LIABILITY AND INDEMNIFICATION

12.1 Liabilities Mutually Exclusive. To the extent permitted by law, the
Company, the Trustee, members of the Board, Company officers, and any Investment
Manager, shall be responsible only for its or their own acts or omissions.
Notwithstanding the foregoing, such individuals or entities may be separately
provided indemnification protection that may reallocate such economic
responsibility.

12.2 Indemnification. The Company hereby agrees to indemnify and hold harmless
the Trustee from and against any losses, damages, liabilities, claims, costs, or
expenses (including reasonable attorneys’ fees) which the Trustee may reasonably
incur by reason of the negligence or willful misconduct of the Company. In
making any distributions and taking any other action hereunder, the Trustee may
rely upon and shall be fully protected in relying upon, any notice, certificate,
or other paper or written document provided by an authorized person on behalf of
the Company and believed to be genuine. The Trustee hereby agrees to indemnify
and hold harmless the Company from and against losses, damages, liabilities,
claims, costs or expenses (including reasonable attorney’s fee) which the
Company may reasonably incur by reason of the negligence or willful misconduct
of the Trustee.

 

26



--------------------------------------------------------------------------------

12.3 Trustee’s Actions Conclusive. Except as otherwise provided by law, the
Trustee’s exercise or nonexercise of its powers and discretion in good faith
shall be conclusive on all persons. No one shall be obliged to see to the
application of any money paid or property delivered to the Trustee, except to
the extent such person is acting as an Investment Manager as respects such money
or property. The certificate of the Trustee that it is acting in accordance with
this Agreement will fully protect all persons dealing with the Trustee. If there
is a disagreement between the Trustee and anyone as to any act or transaction
reported in any accounting, the Trustee shall have the right to a settlement of
its account by any court of competent jurisdiction in Texas.

ARTICLE 13

MISCELLANEOUS

13.1 Severability. Any provision of this Agreement prohibited by law shall be
ineffective but only to the extent of any such prohibition, without invalidating
or affecting the enforceability of the remaining provisions hereof.

13.2 Nonalienation. Benefits payable to Participants under this Agreement may
not be anticipated, assigned (either at law or in equity), alienated, pledged,
encumbered, or subjected to attachment, garnishment, levy, execution, or other
legal or equitable process.

13.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Texas without regard to its conflicts of law
principles, to the extent not preempted by federal law.

13.4 Evidence. Evidence required of anyone under this Agreement shall be signed,
made, or presented by the proper party or parties and may be by certificate,
affidavit, document, or other information, which the person acting on it
considers pertinent and reliable.

13.5 Notice and Waiver of Notice. Any notice required under any of the
provisions of this Trust Agreement shall be deemed effectively given only if
such notice is in writing and is delivered personally or by certified or
registered mail, addressed to the addresses as set forth below of the parties
hereto. The addresses of the parties are as follows:

 

  (a) The Company:

Anadarko Petroleum Corporation

Attention: Executive Compensation Department

1201 Lake Robbins Drive

The Woodlands, Texas 77380

 

27



--------------------------------------------------------------------------------

  (b) The Trustee:

Wachovia Bank, National Association

Attention: Executive Benefits Group

One West Fourth Street, NC 6251

Winston-Salem, NC 27101

The Company or Trustee may at any time change the address to which notices are
to be sent to it by giving written notice thereof in the manner provided above.
Not withstanding the provisions of this Section 13.5, any notice required under
any provisions of this Trust Agreement may be waived by the person entitled to
such notice.

13.6 Counterparts. This Agreement may be executed in two or more counterparts,
anyone of which will be an original without reference to the others.

13.7 Gender and Number. Except when otherwise indicated by the context, words
denoting the masculine gender shall include the feminine; the singular shall
include the plural, and the plural shall include the singular.

13.8 Scope of this Agreement. The Plans and this Agreement will be binding on
all persons entitled to benefits hereunder and their respective heirs and legal
representatives, and upon the Company, the Trustee and any Investment Managers,
and their successors and assigns.

13.9 Statutory References. Any references in this Agreement to a section of the
Code and other statutes shall include any comparable section or sections of any
future legislation that amends, supplements, or supersedes such sections.

13.10 Merger of Trustee. If the Trustee at any time acting hereunder shall be
merged or consolidated with, or shall sell or transfer substantially all of its
assets and business to another corporation, state or federal, or shall be in any
manner reorganized or reincorporated, then the corporation resulting therefrom,
or the corporation to which such sale or transfer shall be made, shall be deemed
to be the Trustee then acting hereunder.

13.11 Construction. The headings contained herein are inserted only as a matter
of convenience and for reference and in no way define, limit, enlarge, or
describe the scope or intent of the Plans and in no way shall affect the Plans
or the construction of any provision of this Trust Agreement. The words
“herein,” “hereof,” “hereunder,” and other similar compounds of the word “here”
shall refer to the entire Trust Agreement not to any particular article, section
or provision of the Trust Agreement.

13.12 Situs. At all times, the Trust and its assets shall be located within the
United States.

13.13 Trust Not an Employment Contract with Participants. The adoption and
maintenance of the Trust shall not be deemed to be a contract between the
Company and any

 

28



--------------------------------------------------------------------------------

Participant that gives any Participant the right to be retained in the
employment of the Company (or, if a director, to remain as a director of the
Company) or an Affiliated Entity; to interfere with the rights of the Company or
an Affiliated Entity to discharge any employee at any time; or to interfere with
the employee’s right to terminate his employment at any time.

13.14 Spendthrift Provisions. No amount payable or to become payable from the
Trust will be subject: (a) to anticipation or assignment by any person entitled
to receive benefits under any Plan; (b) to attachment by, interference with, or
control of any creditor of any person entitled to receive benefits under any
Plan; or (c) to being taken or reached by any legal or equitable process in
satisfaction of any debt or liability of any person entitled to receive benefits
under any Plan. Any attempted conveyance, transfer, assignment, mortgage,
pledge, or encumbrance of the Trust Fund, any part of it or any interest in it,
by any person entitled to receive benefits under any Plan prior to distribution
will be void, whether that conveyance, transfer, assignment, mortgage, pledge,
or encumbrance is intended to be effective before or after any distribution of
Trust assets or the termination of the Trust Fund. In addition, the Trustee
shall not recognize any conveyance, transfer, assignment, mortgage, pledge or
encumbrance by any person entitled to receive benefits under any Plan, or to pay
any amount to any creditor or assignee of such person for any cause whatsoever.
However, this Section 13.14 shall not affect the provisions of Article 8
regarding the claims of general creditors of the Company.

[Signature page follows.]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Trustee have caused this amended and
restated Trust Agreement to be executed by their duly authorized officers, in
multiple counterparts, each of which shall be deemed to be an original,
effective as of the Effective Date.

 

COMPANY: ANADARKO PETROLEUM CORPORATION By:  

/s/ Robert G. Gwin

Name:   Robert G. Gwin Title:   Senior Vice President TRUSTEE:
WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ D. Michael Hill

Name:   D. Michael Hill Title:   Senior Vice President

 

30